DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04 May 2021 has been entered.  Claims 1-14 and 17-20 are pending in the application with claims 15-16 cancelled.  Claims 1 and 8 are currently amended. Claims 2-5, 7, 9-14, 17-18, and 20 remain withdrawn. Applicant’s amendment to the Drawings, Specification, and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 22 Jan 2021. The prior nonstatutory double patenting rejection is updated below pursuant to the amendment to the claims.
Response to Arguments
Applicant's arguments filed 22 Apr 2021 have been fully considered but they are not persuasive.
Applicant asserts that Cewers (U.S. Pub. 2008/0121232) is silent as to bidirectional flow properties within any circuit (Pg. 10-11). Examiner concurs that Cewers is silent in this regard and withdraws the prior 35 U.S.C. 102(a)(1) rejection based on Cewers.
Applicant further asserts that Jafari et al. (U.S. Pub. 2002/0053345) is silent as to bidirectional flow properties within any circuit (Pg. 11). In this regard Examiner notes that claim 1 is not a method claim and that the recitation of bidirectional flow is not recited as specifically occurring during operational use of the ventilator. There is not found to be any structure described in Jafari along the fluid connection between 
Related to the final limitation of claim 1, as was discussed during the telephonic interview conducted 08 Apr 2021, the “or” clause in Ln. 20 indicates that either a generic invasive ventilator circuit or the particular noninvasive ventilator circuit is required, but not both. Jafari teaches an invasive ventilator circuit can be used (¶0027) and thus the requirements recited in claim 1 under the alternative option of a noninvasive ventilator circuit need not be taught by Jafari.
It is noted that based upon the amended scope of claim 1 Christopher et al. (U.S. Pub. 2008/0178882) has been newly cited. Examiner further wishes to make particular note of the bidirectional flow capability of pressure line 36 in the previously cited Ahmad (U.S. Pub. 2013/0206144 – e.g. ¶0026).
Applicant’s arguments with respect to claim(s) 8 and 19 (Pg. 12-13) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities:
¶0028 recites “breath detection airline 526” which should read “breath detection airline 524”
¶0043 recites “breath detection tubing 130” which should read “breath detection tubing 1310”
Appropriate correction is required.
Claim Objections
Claims 1, 6, 8, and 19 are objected to because of the following informalities:
Claim 1, Ln. 7 recites “breathing detection airline” which should read “breath detection airline” as earlier recited
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 and 8 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 of copending Application No. 16/996,057 in view of Ahmad (U.S. Pub. 2013/0206144). The elements of instant claim 1 can be reasonably found within the overall requirements of either reference application claim 14 (for noninvasive ventilator circuit) or claim 15 (for invasive ventilator circuit) with the exception of the requirement of claim 1 that the breath detection airline  of copending Application No. 16/996,057 the breath detection airline allows bidirectional airflow in order to provide the benefit of supplying the ability to dislodge and remove any obstructions that may be interfering with, blocking, or obstructing the normal flow of fluid through the pressure line 36 in view of Ahmad. A further mapping of dependent claims is as follows:
Instant claim 8 vs. limitations in reference application claim 1
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jafari et al. (U.S. Pub. 2002/0053345).
Regarding claim 1, Jafari discloses a ventilator (Fig. 1 #30; ¶¶0021-0023), comprising: a tubing (Fig. 1 into #40 or one of tubes leading into #48) configured to receive an input gas (Fig. 1 “A” or gas flowing into #48); a flow outlet airline (Fig. 1 exit from #48) in fluid communication with the tubing, wherein the flow outlet airline includes an airline outlet (exiting #30 to #52), and the flow outlet airline is configured to supply an output gas to a user via the airline outlet (Fig. 1); a breath detection airline (Fig. 1 #30 connecting to #54) capable of bidirectional airflow and configured to measure breathing from a user (¶0028), the breath detection airline comprising an airline inlet (receiving from where #54), wherein the airline inlet is separated from the airline outlet of the flow outlet airline (Fig. 1), and the breath detection airline is configured to receive breathing gas from the user during exhalation by the user via the airline inlet (Fig. 1); a pressure sensor (Fig. 1 #60) in direct fluid communication with the breath detection airline (Fig. 1), wherein the pressure sensor is configured to measure breathing pressure from the user (Fig. 1; ¶0028), and the pressure sensor is configured to generate sensor data 
Regarding claim 6.
Claim(s) 1, 6, 8, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christopher et al. (U.S. Pub. 2008/0178882).
Regarding claim 1, Christopher discloses a ventilator (Fig. 3 #20), comprising: a tubing (Fig. 3 #53 must have an external input) configured to receive an input gas (e.g. ambient air); a flow outlet airline (Fig. 3 e.g. downstream of “oxygen analyzer”) in fluid communication with the tubing, wherein the flow outlet airline includes an airline outlet (Fig. 3 exiting into “inspiratory conduit”), and the flow outlet airline is configured to supply an output gas to a user via the airline outlet (Fig. 3); a breath detection airline (Fig. 3 #30; ¶0063) capable of bidirectional airflow (¶0063 – “When the purging pump 37 is disengaged by a valve or other mechanism, a valve assembly or similar device can additionally bypass the aspiration pump 36 and pressure within the gas sampling tube 30 can be in free communication with the pressure transducer 33”) and configured to measure breathing from a user (¶0063), the breath detection airline comprising an airline inlet (Fig. 3 #30 connects near #60), wherein the airline inlet is separated from the airline outlet of the flow outlet airline (Fig. 3), and the breath detection airline is configured to receive breathing gas from the user during exhalation by the user via the airline inlet (¶0063); a pressure sensor (Fig. 3 #33; ¶0063) in direct fluid communication with the breath detection airline (Fig. 3; ¶0063), wherein the pressure sensor is configured to measure breathing pressure from the user (Fig. 3; ¶0063), and the pressure sensor is configured to generate sensor data indicative of breathing by the user (inherent of pressure transducer 33); and a controller (Fig. 3 #21; ¶¶0064-0065) in electronic communication with the pressure sensor, wherein the controller is programmed to detect the breathing by the user based on the sensor data received 
Regarding claim 6, Christopher discloses a turbine (Fig. 3 #53; ¶0068) in fluid communication with the flow outlet airline, wherein the turbine is configured to increase a pressure of the outlet gas supplied to the user (¶0068 – what an air compressor does).
Regarding claim 8, Christopher discloses discloses an internal oxygen concentrator (Fig. 3 #54; ¶0068) in fluid communication with the tubing.
Regarding claim 19, Christopher discloses an internal oxygen concentrator (Fig. 3 #54; ¶0068) and an air blower (Fig. 3 #53; ¶0068) in fluid communication with the internal oxygen concentrator (Fig. 3), wherein each of the air blower and the internal oxygen .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jafari et al. (U.S. Pub. 2002/0053345) in view of Christopher et al. (U.S. Pub. 2008/0178882).
Regarding claim 8, Jafari fails to disclose an internal oxygen concentrator in fluid communication with the tubing. Jafari only discloses a secondary gas delivery system which can include oxygen (¶0031), but which is not an oxygen concentrator of the ventilator.
Christopher teaches a respirator system (Fig. 3) comprising an internal oxygen concentrator (Fig. 3 #54; ¶0068) in fluid communication with gas tubing internal to the ventilator (Fig. 3). Christopher teaches an internal oxygen concentrator as an obvious design alternative to an external oxygen supply (¶0068 vs. ¶¶0066-0067) which would at least provide the benefit of making the system suitable for home use (¶0068).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Jafari an internal oxygen concentrator in fluid communication with the tubing as an obvious design alternative to an external oxygen supply which would at least provide the benefit of making the system suitable for home use in view of Christopher.
Regarding claim 19, Jafari discloses an air blower (Fig. 1 #34; ¶¶0023-0024), the air blower in fluid communication with a secondary oxygen source (Fig. 1 from arrow G; ¶0031), wherein each of the air blower and the secondary oxygen source is in fluid 
Jafari fails to disclose the secondary gas source is an internal oxygen concentrator of the ventilator.
Christopher teaches a respirator system (Fig. 3) comprising an internal oxygen concentrator (Fig. 3 #54; ¶0068) in fluid communication with an air blower (Fig. 3 #53; ¶0068). Christopher teaches an internal oxygen concentrator as an obvious design alternative to an external oxygen supply (¶0068 vs. ¶¶0066-0067) which would at least provide the benefit of making the system suitable for home use (¶0068).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Jafari the secondary gas source is an internal oxygen concentrator of the ventilator as an obvious design alternative to an external oxygen supply which would at least provide the benefit of making the system suitable for home use in view of Christopher.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785